Citation Nr: 1636625	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating for the service-connected right knee disability, currently rated as 10 percent disabling prior to May 10, 2010 and 30 percent disabling beginning on July 1, 2011.  (A temporary total evaluation pursuant to 38 C.F.R. § 4.30 is in effect from May 10, 2010 to June 30, 2011 and from May 29, 2013 to June 30, 2014.)

2.  Entitlement to an automobile allowance and/or adaptive equipment.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  The Board notes that while the Veteran is not represented, he received assistance during the hearing from a Veterans Benefits Counselor as authorized under 38 C.F.R. § 20.701.  

In July 2014, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board remanded this appeal for additional development in July 2014.  For the reasons set forth below, the Board finds that the appeal must be remanded again to ensure full compliance with the statutory duty to assist. 
In the July 2014 remand, the Board requested that the Agency of Original Jurisdiction (AOJ) schedule the Veteran for a new examination to determine the current severity of his right knee disability. While a new examination was conducted in December 2014, this examination is inadequate in light of the United States Court of Appeals for Veterans Claims recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (Holding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.).  
In addition, the December 2014 VA examination report is unclear. On page 3 of the report, the examiner noted that repetitive use testing resulted in additional functional impairment of the Veteran's knee; however the range of motion findings following repetitive use testing are identical to those provided during the Veteran's initial range of motion test. As a result, it is unclear what additional functional loss the Veteran experiences following repetitive use testing. A new VA examination is therefore necessary.
The issue of entitlement to an automobile allowance and/or adaptive equipment is inextricably intertwined with the claim for an increased rating for a right knee disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending adjudication.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his right knee disability.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.
2. After completing the action requested in item 1, schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims file should be made available to and reviewed by the examiner.  

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

All findings should be reported in detail.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Donohue
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




